Citation Nr: 1718302	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army for 4 years which service ended in November 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that bilateral hearing loss is not related to service and it did not manifest itself to a compensable degree in the first post-service year.

2.  The preponderance of the evidence of record shows that tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5100, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April and August 2011 statements to VA, the Veteran reported that his current hearing loss and tinnitus were caused by his training to be an artilleryman as well operating heavy trucks in February 1959 while at Fort Smith, Arkansas.   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  The Court in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The post-service record shows the Veteran being diagnosed with bilateral hearing loss and tinnitus.  See, e.g., VA examination dated in May 2011.  Moreover, the Board finds that the Veteran is competent to report he trained in artillery and drove a heavy truck because these actions are observable by a lay person.  See Davidson.  Furthermore, the Board finds that the Veteran is competent to report on having observable symptoms of bilateral hearing loss and tinnitus because these symptoms come to him via his own senses.  Id.

However, the Veteran's service treatment records, including the October 1961 mobilization examination and the June 1962 separation examination, are negative for complainants, treatment, or a diagnosis of bilateral hearing loss and/or tinnitus.  In fact, the Veteran's October 1961 and June 1962 audiological examinations did not show hearing loss in either ear even when taking into account the Court's holding in Hensley.  Moreover, the Veteran does not claim and the record does not show that he has had continued problems with bilateral hearing loss and/or tinnitus in and since service.  Instead, he has consistently told VA that his current bilateral hearing loss and tinnitus were caused by his training in artillery and driving a heavy truck while on active duty.  In this regard, and as noted by the May 2011 VA examiner, the Board also notes that while service treatment records are negative for complaints, diagnoses, or treatment for bilateral hearing loss and/or tinnitus the Veteran had a 30 year history of occupational noise exposure post-service.  Furthermore, the record does not show a medical link between the current bilateral hearing loss and tinnitus and his military service.  In fact, the May 2011 VA examiner opined that his bilateral hearing loss and tinnitus were not due to his military service and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  

The Veteran reports being subjected to in-service acoustic trauma and asserts that his bilateral hearing loss and tinnitus were caused by his military service.  Diagnosing a chronic disability requires special medical training that these lay persons do not have and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson.   Thus, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the lay opinions that his current bilateral hearing loss and tinnitus are caused by service is not competent evidence.  Jandreau.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing loss and tinnitus did not manifest during military service, sensor neural hearing loss did not manifest itself in the first post-service year, and bilateral hearing loss and tinnitus did not continue since service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; See Owens.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


